Title: To Thomas Jefferson from Jacob Hollingsworth, 25 February 1793
From: Hollingsworth, Jacob
To: Jefferson, Thomas



Sr
Elkton 25 Feby. 1793

Yours of 18 inst. I Receved with the inclosed act of Congress, Providing for Lost Certificates, as I am Reather unfortunate in that way, tho from the meany Proofes which I now, have Sent to my Brother, in Philada. and authorising him, that I shall Recive Justice, Did it not intrude on your Office; or too Great a Favour to ask you, I would Request your assistance in the Business, I have forwarded all my Pappers to my Brother Stephen Hollingsworth now in Philada. at Mr. Live Hollingsworth.
Sr. Mr. Biddle has your Letter to me with the Directions to your Farmes or Lands, and if you pleis Send me a Line of Directions, as there has two Young Men of Reaputable Famalys gon Last weak to See your Lands, and they Say if the Like it, Several famalys out of the Neighbourhood will go, Sum of which is Reconed good Farmars and good Livers tho Renters, as Rents are so High on the Eastern Side of Elk River that they are Ditirmined to Leave the County, thise Peopple are well aquainted with the Management of Small Stocks of Neagros, and the Meathod of Raising wheat, Coarn, and a number of them of Sowing Small Seed, I am fully of opinion if Mr. Taylor and  his frind Likis your Land you will Soon git your Lands Settled. Your vry Humb Sevt

Jacob Hollingsworth


I will indeavour to git Mr. Biddle to Go to Philada. while your there.

JH

